            EXHIBIT F




Case 1:17-cv-00070-WCG Filed 06/11/21 Page 1 of 4 Document 187-6
                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                                     Plaintiff,
                                                                        CASE NO. 1:17-CV-70
       v.

WAL-MART STORES EAST, LP,

                                     Defendant.


                          EEOC’S PROPOSED VERDICT FORM



QUESTION NO. 1: Did Walmart violate the ADA by failing to provide Marlo Spaeth with a

reasonable accommodation?


       ANSWER ________________________________ (Yes or No)



QUESTION NO. 2: Did Walmart violate the ADA by terminating Marlo Spaeth because of her

disability or because of the need to accommodate her disability?


       ANSWER ________________________________ (Yes or No)



QUESTION NO. 3: Did Walmart violate the ADA by failing to rehire or reinstate Marlo Spaeth

because of her disability or because of the need to accommodate her disability?


       ANSWER ________________________________ (Yes or No)




       Case 1:17-cv-00070-WCG Filed 06/11/21 Page 2 of 4 Document 187-6
       If you answered YES to either Question 1, Question 2, or Question 3, go on to answer
Question 4.


QUESTION NO. 4: What amount of money, if any, would fairly and adequately compensate

Marlo Spaeth for the emotional distress caused by the ADA violation or violations?


       ANSWER: $_____________________________


QUESTION NO. 5: Did Walmart act with malice or reckless disregard of Marlo Spaeth’s rights

under the ADA?


       ANSWER: ______________________________ (Yes or No)

       If you answered YES to Question 5, go on to answer Question 6. If you answered NO to
Question 5, do not answer any more questions.



QUESTION NO. 6: What amount of money, if any, do you award as punitive damages against

Walmart:


       ANSWER: $_____________________________




                                                          ___________________________
                                                          Presiding Juror

Green Bay, Wisconsin




                                       2
       Case 1:17-cv-00070-WCG Filed 06/11/21 Page 3 of 4 Document 187-6
Dated: June 11, 2021.


                                    EQUAL EMPLOMENT OPPORTUNITY
                                    COMMISSION

                                    Counsel for Plaintiff

                                    /s/ Justin Mulaire
                                    Justin Mulaire
                                    Supervisory Trial Attorney

                                    /s/ Richard Mrizek
                                    Richard Mrizek
                                    Trial Attorney


                                    EEOC Chicago District Office
                                    230 S Dearborn St., Suite 2920
                                    Chicago, IL 60604
                                    Telephone: (312) 872-9666
                                    Facsimile: (312) 588-1260
                                    justin.mulaire@eeoc.gov
                                    richard.mrizek@eeoc.gov


                                    /s/ Carrie Vance
                                    Carrie Vance
                                    Trial Attorney

                                    /s/ Leslie N. Carter
                                    Leslie N. Carter
                                    Trial Attorney

                                    310 West Wisconsin Avenue, Suite 500
                                    Milwaukee, WI 53203-2292
                                    ☏ (414) 662-3686
                                    📠📠 (414) 297-3146
                                    carrie.vance@eeoc.gov
                                    leslie.carter@eeoc.gov




                                       3
       Case 1:17-cv-00070-WCG Filed 06/11/21 Page 4 of 4 Document 187-6
